Exhibit 10.6
FORM OF EXECUTIVE
ANNUAL STOCK INCENTIVE
PERFORMANCE UNIT AGREEMENT
(Goal Based; One Calendar Year Performance Period)
     AGREEMENT made as of the                      day of May, 2010 between
GLOBAL INDUSTRIES, LTD., a Louisiana corporation (the “Company”), and
                                         (“Participant”).
     To carry out the purposes of the GLOBAL INDUSTRIES, LTD. 2005 STOCK
INCENTIVE PLAN (the “Plan”) and in consideration of services performed by
Participant and the mutual agreements and other matters set forth herein and in
the Plan, the Company and the Participant hereby agree as follows:
     1. Grant of Performance Units. The Company, pursuant to the Plan, has
granted on                     , 20___ (the “Date of Grant”), to Participant
                     performance units (each a “Performance Unit”). Each
Performance Unit represents the right to receive an unrestricted share (which
need not be a whole number) of common stock, $0.01 par value per share, of the
Company (“Stock”) for each Performance Unit to the extent “earned.” The
Performance Units granted to Participant under this Agreement shall be subject
to all the terms, conditions and restrictions set forth in the Plan and this
Agreement, including future amendments to either, if any, pursuant to the terms
thereof. In the event of a change in the capitalization of the Company due to a
stock split, stock dividend, recapitalization, merger, consolidation,
combination, or similar event, the terms of this Agreement, including the number
of Performance Units, may be adjusted by the Committee to appropriately reflect
such change.
     2. Earned Shares.
     (a) As soon as administratively practicable after the last day of the
Performance Period, the Committee shall determine for the Performance Period the
1) Earnings Per Share, 2) Free Cash Flow and 3) Backlog for the Company and the
Earned Percentage. The Committee’s determinations pursuant to the preceding
sentence shall be certified by the Committee in writing and delivered to the
Secretary of the Company. For purposes of the preceding sentence, written
authorization of the Committee Chairman or approved minutes of the Committee
meeting in which the certification is made shall be treated as a written
certification. Shares of Stock shall be deemed earned under this Paragraph 2(a)
(to the extent the applicable performance goals are satisfied) on the date the
Committee takes the action set forth in the first sentence of this Paragraph
2(a) (the “Certification Date”). At the time of such certification and based on
the Earnings Per Share, Free Cash Flow and Backlog “earned” for the Performance
Period, the number of shares of Stock that shall be earned shall be equal to the
number of Performance Units granted hereunder multiplied by the Earned
Percentages (expressed as a percentage rounded to two decimal places). The
Earned Percentage shall be determined in accordance with the schedules set forth
on Appendix A hereto.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any provision of Paragraph 2(a) to the contrary, no
shares of Stock shall be earned if Participant’s employment is Terminated for
any reason by the Company or by Participant for any reason other than death,
Disability or Retirement, in either case before the Certification Date.
     (c) In the event of a Change in Control during the Performance Period if
such Change of Control occurs either (i) while Participant is in the employ of
the Company or (ii) on or after the date upon which Participant’s employment
with the Company terminated by reason of Retirement, death or Disability, one
share of Stock shall be earned for each Performance Unit as of the effective
date of such Change in Control multiplied by the portion (expressed as the
number of days in the Performance Period completed as of change in control date
divided by 365 as a percentage rounded to two decimal places) of the Performance
Period complete as of the date of the Change In Control and the provisions of
Section 2(a) shall cease to apply.
     (d) In the event of termination of Participant’s employment by reason of
Retirement, death or Disability and subject to the provisions of Paragraph 2(c),
the number of shares of Stock that shall be earned on the Certification Date
shall equal the total number of shares of Stock that would be earned as provided
in Paragraph 2(a) if Participant was still employed on the Certification Date
multiplied by the portion (expressed as the number of days in the Performance
Period during which Participant was actively employed divided by 365 as a
percentage rounded to two decimal places) of the Performance Period during which
Participant was an employee of the Company.
     3. Stock Issuance. The Company shall cause to be issued certificates
representing any shares of Stock earned hereunder in the name of Participant (or
the estate or beneficiary of Participant in the event of Participant’s prior
death) as promptly as practicable after the Certification Date, but in no event
later than March 15th of the calendar year after the calendar year in which the
“Performance Period” (as defined in Appendix A) ends; provided however, that, if
the shares of Stock are earned pursuant to Paragraph 2(c), then the certificates
shall be issued on the effective date of the Change in Control. No fraction of a
share of Stock shall be issued by the Company under this Agreement; rather, the
total number of shares of Stock that would otherwise be issued hereunder shall
be rounded up to the next whole share of Stock. Unless and until a certificate
or certificates representing such shares of Stock shall have been issued by the
Company to Participant, Participant (or the estate or beneficiary of Participant
in the event of Participant’s prior death) shall not be or have any of the
rights or privileges of a shareholder of the Company with respect to shares of
Stock that may be, or have been, earned under this Agreement. The shares of
Stock so issued under this Agreement and the Plan shall be issued in
Participant’s name and subject to all the terms, conditions and restrictions set
forth in the Plan and this Agreement. The Company, in its sole discretion, may
elect to deliver the certificate either in certificate form or electronically to
a brokerage account established for Participant’s benefit at a
brokerage/financial institution selected by the Company. Participant agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the shares on Participant’s behalf.

2



--------------------------------------------------------------------------------



 



     4. Securities Laws Compliance.
     (a) The Company has registered or intends to register for issuance under
the Securities Act of 1933, as amended (the “Act”), the shares of Stock that may
be earned and issued under this Agreement. In the absence of such effective
registration or an available exemption from registration under the Act, issuance
of shares of Stock earned under this Agreement will be delayed until
registration of such shares is effective or an exemption from registration under
the Act is available. The Company intends to use its reasonable best efforts to
insure that no delay will occur. If an exemption from registration under the Act
is available and necessary upon issuance of shares of Stock earned hereunder,
Participant (or the estate or beneficiary of Participant in the event of
Participant’s prior death), if requested by the Company to do so, will execute
and deliver to the Company in writing an agreement containing such provisions as
the Company may require to assure compliance with applicable securities laws.
     (b) Participant agrees that the shares of Stock acquired hereunder will not
be sold or otherwise disposed of in any manner that would constitute a violation
of any applicable securities laws. Participant also agrees that (i) the
certificates representing the shares of Stock acquired under this Agreement may
bear such legend or legends as the Administrator of the Plan deems appropriate
in order to assure compliance with applicable securities laws, (ii) the Company
may refuse to register the transfer of the share of Stock acquired under this
Agreement on the transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (iii) the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the shares of Stock acquired under this Agreement.
     5. Withholding of Tax. To the extent the earning or issuance of Performance
Units or shares of Stock or the lapse of Forfeiture Restrictions results in the
receipt of compensation income or wages by Participant for federal, state or
local tax purposes, Participant shall deliver to the Company at such time such
amount of money (or, with the consent of the Administrator, shares of Stock) as
the Company may require to meet all obligations under applicable tax laws or
regulations, and if Participant fails to do so, the Company is authorized to
withhold from any cash or stock compensation then or thereafter payable to
Participant, including from the shares of Stock otherwise issuable under this
Agreement, any tax required to be withheld by reason thereof. If Participant
makes the election authorized by section 83(b) of the Code, Participant shall
submit to the Company a copy of the statement filed by Participant to make such
election.
     6. Community Interest of Spouse. The community interest, if any, of any
spouse of Participant in any of the Restricted Shares shall be subject to
Restricted Shares shall be subject to all other terms, conditions and
restrictions of this Agreement and the Plan, and shall be forfeited and
surrendered to the Company upon the occurrence of any of the events requiring
Participant’s interest in such Restricted Shares to be so forfeited and
surrendered pursuant to this Agreement or the Plan.
     7. Employment Relationship. Nothing contained in this Agreement or the Plan
shall interfere with or limit in any way the right of the Company to terminate
the employment of

3



--------------------------------------------------------------------------------



 



Participant, nor confer upon Participant any right to continued employment. For
purposes of this Agreement, Participant shall be considered to be an employee of
the Company so long as Participant remains an employee of either the Company, or
a parent or subsidiary of the Company. Without limiting the scope of the
preceding sentence, it is expressly provided that Participant’s employment with
the Company shall be considered to have been terminated at the time the entity
or other organization that employs Participant ceases to be a parent or
subsidiary of the Company event shall not constitute a Termination for Cause.
Subject to the preceding sentence, any question as to whether and when there has
been a termination of such employment, and whether such event is a Termination
for Cause, shall be determined by the Committee, and its determination shall be
final.
     8. Entire Agreement; Amendment. Except to the extent expressly provided
otherwise in any employment, severance or change of control agreement with
Participant, this Agreement replaces and merges all previous agreements and
discussions relating to this award of Performance Units between Participant and
the Company and together with the Plan constitutes the entire agreement between
Participant and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company. Except as provided below, any modification of
this Agreement shall be effective only if it is in writing and signed by both
Participant and an authorized officer of the Company. Notwithstanding anything
in the Plan or this Agreement to the contrary, if the Committee determines that
the provisions of Section 409A of the Code apply to this Agreement and that the
terms of this Agreement do not, in whole or in part, satisfy the requirements of
such section, then the Committee, in its sole discretion, may unilaterally
modify this Agreement in such manner as it deems appropriate to comply with such
section and any regulations or guidance issued thereunder.
     9. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Participant, such
notices or communications shall be deemed effectively delivered if hand
delivered to Participant at Participant’s principal place of employment or if
sent by registered or certified mail, return receipt requested, postage paid, to
Participant at the last address Participant has filed with the Company. In the
case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.
     10. Interpretation. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control.
     11. Acknowledgments. Participant is not relying upon any written or oral
statement or representation of the Company, its affiliates, or any of its or
their respective employees, officers, directors, attorneys or agents
(collectively, the “Company Parties”) regarding the tax consequences associated
with Participant’s execution of this Agreement, and in deciding to enter into
this Agreement, Participant is relying on his own judgment and the judgment of
the professionals of his choice with whom he has consulted. Participant hereby
releases, acquits and forever discharges the Company Parties from all actions,
causes of actions, suits, debts, obligations, liabilities, claims, damages,
losses, costs and expenses of any nature whatsoever, known or unknown, on
account of, arising out of, or in any way related to the tax consequences

4



--------------------------------------------------------------------------------



 



associated with Participant’s execution of this Agreement and his receipt of
Performance Units or shares of Stock hereunder.
     12. Certain Definitions. Wherever used in this Agreement, the following
words and phrases when capitalized will have the meanings ascribed below, unless
the context clearly indicates to the contrary, and all capitalized terms used in
this Agreement, which are not defined in this Agreement, will have the meanings
set forth in the Plan.
     “Backlog” means the combined value at a point in time of all executed
contracts and unambiguous letters of intent to perform future work for
customers.
     “Capex” means any expenditure or the incurrence of any liability for any
purchase or other acquisition of any asset which would be classified as a fixed
asset on the consolidated balance sheet of the Company prepared in accordance
with GAAP, but excluding any such expenditures related to the construction of
the Global 1200 and Global 1201.
     “Cash Tax” means foreign, federal, state, and local taxes on net income as
reflected on the Statement of Operations included in the Company’s Form 10-K for
the Performance Period, plus or minus any taxes which have been classified as
deferred income taxes reflected on the Statement of Cash Flow included in the
Company’s Form 10-K for the Performance Period.
     “Disability” means that, as a result of incapacity due to physical or
mental illness, a Participant has been absent from work for an extended period
and has been determined to be permanently and totally disabled by the Social
Security Administration or under the terms of the Company’s long-term disability
plan.
     “Drydock Costs” means any expenditure or the incurrence of any liability
for cost incurred which would be classified as a deferred charge for regulatory
vessel maintenance on the consolidated balance sheet of the Company prepared in
accordance with GAAP.
     “Earnings Per Share” or “EPS” means, with respect to the Performance
Period, the sum of the annual “earnings per common share — diluted” reflected in
the regularly prepared and publicly available consolidated financial statements
of the Company prepared in accordance with GAAP for the Performance Period,
adjusted for non-recurring, unusual and unexpected items.
     “EBITDA” means, with respect to the Performance Period, consolidated net
income reflected in the regularly prepared and publicly available consolidated
financial statements of the Company plus, to the extent deducted in determining
consolidated net income, (i) consolidated interest expense, (ii) foreign,
federal, state and local taxes on net income, (iii) depreciation expense,
(iv) amortization expense, (v) non-operating, non-cash charges, (vi) non-cash
charges related to the impairment of assets or losses in connection with the
sale or disposal of assets, minus non-operating gains and other gains in
connection with the sale or disposal of assets, all determined in accordance
with GAAP.
     “Free Cash Flow” or “FCF” means EBITDA minus Capex, Drydock Costs and Cash
Taxes.

5



--------------------------------------------------------------------------------



 



     “GAAP” means United States generally accepted accounting principles,
consistently applied.
     “Performance Period” means the one-year period set forth on Appendix A of
this Agreement.
     “Retirement” means the termination of Participant’s employment with the
consent of the Company after at least ten years of service, not including
service time with any company or entity acquired by the Company prior to such
acquisition.
     “Termination for Cause” means termination as a result of Participant’s
gross negligence or willful misconduct in the performance of his employment or
Participant’s final conviction of a misdemeanor involving moral turpitude or any
felony.
     13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Participant.
     14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     15. Section 409(A). To the extent that Code Section 409A applies to any
Performance Units granted under this Agreement, (a) this Agreement shall be
construed and interpreted to comply with Code Section 409A, (b) notwithstanding
anything herein to the contrary, the required definitions under Code
Section 409A shall be used, and (c) with respect to any shares of Stock to be
issued on account of a termination of employment of a Participant who is a
“Specified Employee” within the meaning of Code Section 409A at the time of such
termination of employment, such shares shall not be issued until the first
business day which is six (6) months after the Participant’s termination of
employment. For the purposes of Code Section 409A to the extent it applies to
the Performance Units under this Agreement, a termination of employment under
this Agreement shall mean a “separation of service” within the meaning of Code
Section 409A, Disability shall comply with the requirements of such term in
Section 1.409A-3(i)(4) of the final regulations, and an event under this
Agreement will not constitute a Change in Control during the Performance Period
unless it is also a “change in the ownership or effective control of” the
Company, or a “change in the ownership of a substantial portion of the assets”
of the Company (in each case as determined under Section 409A(a)(2)(A)(v) of the
Code and final Treasury Regulations or other IRS guidance issued under Code
Section 409A from time to time).
[Signature page follows.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer, and Participant has executed this Agreement, all as of the
day and year first above written.

                  GLOBAL INDUSTRIES, LTD.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                PARTICIPANT    
 
                     
 
           
 
  Name:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



Appendix A
ANNUAL 2010 STOCK INCENTIVE
PERFORMANCE UNIT AGREEMENT
AWARD OF PERFORMANCE UNITS
Performance Period: January 1, 2010 to December 31, 2010
Calculation of earned award shall be made for each Performance Measure.

                                      % of   Maximum   Target   Threshold
Performance Measure   Target   Goal   Goal   Goal
Earnings Per Share (EPS)
    33.33     $ 0.64     $ 0.32     $ 0.11  
 
                               
Free Cash Flow (FCF)
    33.33     $ 100.0M     $ 70.0M     $ 50.0M  
 
                               
Backlog (12/31/10)
    33.33     Discretionary   Discretionary   $ 300.0M  

      Actual Performance for EPS &     FCF for the Performance Period   Earned
Percentage
At or above the Maximum Goal
  200%       Above the Target Goal but less than the
Maximum Goal   Calculated percentage between
100% and 200%       At the Target Goal   100%       Above the Threshold Goal but
less than the
Target Goal   Calculated percentage between
50% and 100%       At the Threshold Goal   50%       Below the Threshold Goal  
0%

     The calculated percentage referred to in the schedule above shall be
determined (i) for an EPS and FCF above the Target Goal but less than the
Maximum Goal by increasing the stated Earned Percentage at the Target Goal
(100%) by the Above Target Incremental Percentage (as defined below) and
(ii) for an EPS and/or FCF above the Threshold Goal but less than the Target
Goal by increasing the stated Earned Percentage at the Threshold Goal (50%) by
the Below Target Incremental Percentage (as defined below).
Appendix A-1

 



--------------------------------------------------------------------------------



 



     “Above Target Incremental Percentage” means the amount equal to (i) the
Earned Percentage for the Maximum Goal (200%) minus the Earned Percentage at the
Target Goal (100%) multiplied by (i) (A) actual EPS/FCF over the Target Goal
divided by (B) the difference between the Maximum Goal for EPS/FCF, as the case
may be, and the Target Goal for EPS/FCF, as the case may be.
     To illustrate the calculation of the Above Target Incremental Percentage,
if, for the Performance Period, the Target Goal EPS is $1.00, the Maximum Goal
for EPS is $2.00 and the actual EPS is $1.60, then the Above Target Incremental
Percentage is 60%, calculated as follows: ((200% - 100%) * [($1.60 —
$1.00)/($2.00 — $1.00)]). Since the actual EPS exceeds the Maximum Goal for EPS
in this example by $0.60, the Earned Percentage would be 160%, calculated as
follows: the Earned Percentage for at the Target Goal (100%) plus the Above
Target Incremental Percentage (60%).
     “Below Target Incremental Percentage” means the amount equal to (i) the
Earned Percentage for the Target Goal (100%) minus the Earned Percentage for the
Threshold Goal (50%) multiplied by (i) (A) actual EPS/FCF over the Threshold
Goal divided by (B) the difference between the Target Goal for EPS/FCF, as the
case may be, and the Threshold Goal for EPS/FCF, as the case may be.
     To illustrate the calculation of Below Target Incremental Percentage, if,
for the Performance Period, the Target Goal for EPS is $0.40, the Threshold Goal
for EPS is $0.20, and the actual EPS is $0.30, then the Below Target Incremental
Percentage is 25%, calculated as follows: (50% * ($.10/$.20). Since the actual
EPS exceeds the Threshold Goal for EPS in this example by $0.10, the Earned
Percentage would be 75%, calculated as follows: the Earned Percentage for at the
Threshold Goal (50%) plus the Below Target Incremental Percentage (25%).
     Backlog Results for the Performance Period
     Global defines and regularly tracks its backlog of future work. Backlog is
defined as the combined value of all executed contracts and unambiguous letters
of intent to perform future work for customers. To earn a Threshold Award for
Backlog in 2010, the Company’s Backlog as of December 31, 2010 must equal or
exceed $300 million. To determine Earned Percentage above the Threshold, the
Committee will evaluate the amount by which actual Backlog exceeds the Threshold
and the anticipated timetable and profitability of the Backlog.
Appendix A-2

 